DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 and 9 are presented for examination. Claim 8 is objected. 
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
Applicant argues: “Endo fails to teach the new amendment, and does not teach the ring shaped magnet is in first and second recesses”, and it fails to teach ring shaped magnet in outer portion of vibrator facing the conductive body”, Also that Endo does not teach claim 4, or Chun does not teach claim 4. And wont dispose 2 coils of Chun in Endo”
Examiner respectfully disagrees and points out that “ Endo teaches the new limitations as detailed below specially the magnet in Fig.10 104 being inside of recesses formed at surfaces of 14 and 15 as detailed in Fig.10 annotated Below, also the magnet faces 10 which is the conductive body therefore it teaches limitations of claim 1,  Furthermore, claim 4 is taught as a combination of Endo and Chun where Chun teaches the control coils (310, 320) are positioned at both ends of the magnetic conductive body (400) respectively, wherein the control coils (310,320) when powered on generate an electromagnetic field to control the vibrator (electromagnets generated from 400, 310, 320 coils provides field that forces 600 to move), to move along the linear movement path (axial movement, see Fig.2-fig.4) as  to provide magnetic field and move the magnets via N and S poles to generate movement with strong magnetic lines (Chun,  Col.5, L.40-50) which is typical in electrical motors to use more than one coil or magnet or magnetic structure.  .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “LINEAR VIBRATION MOTOR WITH AT LEAST COUPLE LINEAR MOVEMENT SUPPORT SHAFTS OF THE VIBRATOR ”
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 6-8 of copending Application No.  (16491664). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass substantially similar subject matter as explained below.   
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Main differences will be highlighted in BOLD.  

Instant Application: 16491771
Conflicting Application: 16491664

(Amended) A linear vibration motor, comprising: a magnetic conductive body; a vibrator comprising a permanent magnet; and a linear movement support, wherein the vibrator is mounted on the linear movement support to move along a linear movement path delimited by the linear movement support, wherein the magnetic conductive body is provided in a direction of the linear movement path near the vibrator for interacting with the permanent magnet, such that the vibrator is configured to tends towards a balanced position in the linear movement path in a non-activated state, wherein the magnetic conductive body is made of soft magnetic material, wherein the linear movement support comprises at least one guide shaft   adapted for axial movement of the vibrator, and wherein the magnetic conductive body is a magnetic conductive ring surrounding the vibrator,
4. (Amended) The linear vibration motor according to claim , further comprising control coils positioned at both ends of the magnetic conductive body respectively, wherein the control coils when powered on generate an electromagnetic field, 1o control the vibrator to move along the linear movement path.

1. (Currently Amended) A linear vibration motor, comprising:
a magnetic conductive body having first. and second ends: a vibrator comprising a permanent magnet; and a near movement support, wherein the vibrator is mounted on the linear movement support and adapted to move along a linear movement path delimited by the linear movement support,  wherein the magnetic conductive body is provided in a direction of the linear movement path near the vibrator for interacting with the permanent magnet, such that the vibrator is configured to tend towards a balanced position in the near movement path in a non-activated state, and 
wherein the magnetic conductive body is made of soft magnetic material,
further comprising control coils positioned at each of the first and second ends of the magnetic conductive body, wherein the control coils, when powered on. generate an electromagnetic Held. to control the vibrator lo move along the linear movement path.

2. (Original) The linear vibration motor according to claim 1, 
wherein the linear movement support comprises one guide shaft, the vibrator comprises a ring-shaped mass block, and the permanent magnet is a ring-shaped permanent magnet, . wherein the guide shaft is centered in the ring-shaped mass block, the permanent | magnet and the ring-shaped mass block are fixed together, and the ring permanent magnet and the ring-shaped mass block are concentric.

2. (Previously Presented) The linear vibration motor according to claim 1, wherein the linear movement support comprises at least two guide shafts, the permanent magnet is a ring-shaped permanent magnet, and the ring-shaped permanent magnet is adapted for axial movement along the guide shafts; and wherein the magnetic conductive body is a magnetic core passing through a center of the ring-shaped permanent magnet.

wherein the linear movement support comprises one guide shaft, the vibrator comprises a ring-shaped mass block, and the permanent magnet is a ring-shaped permanent magnet, . wherein the guide shaft is centered in the ring-shaped mass block, the permanent | magnet and the ring shaped mass block are fixed together, and the ring permanent magnet and the ring shaped mass block are concentric.


3. (Original) The linear vibration motor according to claim 2, wherein the vibrator further comprises a ring shaped mass block, the ring shaped permanent magnet and the ring shaped mass block being fixed together, and the guide shafts passing through the ring shaped mass block longitudinally.Application No, 16/491,664087525.0110  

3. (Amended) The linear vibration motor according to claim 1 : wherein the vibrator further comprises a sleeve adapted to be matched with the guide shaft. 

4. (Previously Presented) The linear vibration motor according to claim 2, wherein the vibrator further comprises sleeves adapted for matching with the guide shafts.  


5. (Amended) The linear vibration motor according to claim 1, further comprising an upper housing and a base, wherein the linear movement support and the magnetic conductive body are fixed in the upper housing and the base.

6, (Previously Presented) The linear vibration motor according to claim  1, further comprising an upper housing and a base, wherein the linear movement support and the magnetic conductive body are fixed in the upper housing and the base.  

7. (Amended) An electronic device, comprising a linear vibration motor according to claim 1.

8. (Previously Presented) An electronic device, comprising a linear vibration motor according to claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo (US PG Pub 20130169071 hereinafter “Endo”) in view of Chun (US Patent 9619981  hereinafter “Chun”). 
Re-claim 1, Endo discloses a linear vibration motor (see Fig.3, actuator that actuates linearly having a coil, core and shaft and magnets is motor), comprising: a magnetic conductive body (10, P[0062], 10 serves as a yoke, P[0068, 10 forms magnetic circuit with magnets, coils, etc., yokes at 22 as well, also 12 is yoke): a vibrator (108) comprising a permanent magnet (104); and a linear movement support (20), wherein the vibrator (108) is mounted on the linear movement support (20) to move along a linear movement path (P[0004], movable element slides along shaft, shaft supports housing, and is fixed provides support for 108 via 24,23) delimited by the linear movement support (20), wherein the magnetic conductive body (10) is provided in a direction of the linear movement path ( axially, at end of shaft 20) near the vibrator (108) for interacting with the permanent magnet (,P[0068, 1 0 and 104 magnets form magnetic circuit) such that the vibrator (108) is configured to tends towards a balanced position in the linear movement path in a non-activated state (typically when there is no power, the shaft will hold the structure via the bearing, and also by the springs holding onto the housing which is held by shaft 20, and would place the movable element at rest, which is balanced position), wherein the magnetic conductive body (10)  is made of magnetic material (first housing 10 is a yoke which provide magnetic circuit path with magnet and coils, works as yoke for coils) , wherein the linear movement support (20) comprises at least one guide shaft (20, is a shaft) adapted for axial movement (along A) of the vibrator (108), and wherein the magnetic conductive body (10) is a magnetic conductive ring (housing) surrounding the vibrator (108), wherein the vibrator comprises a first ring shaped mass block (14,106a) and a second ring shaped mass block (107a,15) and the ring shaped permanent magnet (104), the first ring shaped mass block and the second ring shaped mass block are a ring shaped projection structure (see Fig.10, and Fig.7), a first recess and a second recess (recesses in Fig.7, and Fig.10, 15c, 14c) are formed on respective surfaces (inner surfaces of 14a, 15b, forming 15c, 14c dips) of the first ring shaped mass block and the second ring shaped mass block facing each other (see Fig.10), the ring shaped permanent magnet (14, see Fig.7 and Fig.10) is disposed in the first recess and the second recess (see Fig.7 and Fig.10), the ring shaped permanent magnet (104) is disposed as an outer portion of the vibrator (see Fig.7) so as to be opposed to the magnetic conductive body (10, facing 10).
.  

    PNG
    media_image1.png
    839
    532
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    470
    298
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    559
    875
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    481
    634
    media_image4.png
    Greyscale

	Endo fails to explicitly teach that the magnetic conductive body (510,520,10  is made of soft magnetic material. 
	However, Chun teaches the magnetic conductive body ( 120) is made of soft magnetic material (Col.4, L.18-20,  120 is made of SPCC material which has ferromagnetic which is considered soft magnetic material). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the magnetic conductive body material disclosed by Endo and specify it is he magnetic conductive body (10  is made of soft magnetic material as taught by Chun as a typical known in the art and suggested material for making a ferromagnetic body (Chun,  Col.4, L.20-30). 

    PNG
    media_image5.png
    709
    450
    media_image5.png
    Greyscale

Re-claim 2, Endo as modified discloses the linear vibration motor according to claim 1 above. 
Endo further teaches  wherein the linear movement support (20) comprises one guide shaft (shaft 20), the vibrator (108) comprises a ring shaped mass block (107,106, see Fig.9), and the permanent magnet (104) is a ring shaped permanent magnet (see Fig9), wherein the guide shaft (20) is centered in the ring shaped mass block (106,107), the permanent magnet and the ring shaped mass block are fixed together (see Fig., and the ring permanent magnet and the ring shaped mass block (107 and 104, and 106)are concentric (they both have the same axis, around 20).  

    PNG
    media_image6.png
    447
    386
    media_image6.png
    Greyscale

Re-claim 3, Endo as modified discloses the  linear vibration motor according to claim 1,  
Endo further discloses the vibrator (108) further comprises a sleeve (14,15, are around20, or 60a, 70a, or bearings)adapted to be matched with the guide shaft (200).  
Re-claim 4, Endo as modified discloses the  linear vibration motor according to claim 1 above, 
Endo further discloses comprising control coils (34). 
Endo as modified fails to explicitly teach the control coils are positioned at both ends of the magnetic conductive body respectively, wherein the control coils when powered on generate an electromagnetic field to control the vibrator to move along the linear movement path.  
However, Chun teaches the control coils (310, 320) are positioned at both ends of the magnetic conductive body (400) respectively, wherein the control coils (310,320) when powered on generate an electromagnetic field to control the vibrator (electromagnets generated from 400, 310, 320 coils provides field that forces 600 to move), to move along the linear movement path (axial movement, see Fig.2-fig.4).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the inventio to modify the control coils disclosed by Endo the control coils are positioned at both ends of the magnetic conductive body respectively, wherein the control coils when powered on generate an electromagnetic field to control the vibrator to move along the linear movement path as taught by Chun as  to provide magnetic field and move the magnets via N and S poles to generate movement with strong magnetic lines (Chun,  Col.5, L.40-50). Re-claim 5, Endo as modified discloses the  linear vibration motor according to claim 1 further comprising an upper housing (11, annotated Fig.3, annotated Fig.15) and a base (122b), wherein the linear movement support (20) and the magnetic conductive body (10) are fixed in the upper housing (11) and the base (12b, they are all connected to form the structure, 20 is connected to both 10 and 11, and to 12 via 10 and 11, see Fig.3).  
Re-claim 6, Endo as modified discloses the linear vibration motor according to claim 5, wherein an anti- collision portion (31, springs) is provided between the vibrator (108) and at least one of the tipper housing and the base (11), to prevent the vibrator from  contacting with the at least one of the upper housing (11) and the base , and wherein the anti-collision portion (spring 31, 28) is made of a material capable of absorbing collision (springs are elastic and absorb collision),  
Re-claim 7, Endo as modified discloses an electronic device (phone, P[0090]) Comprising  a linear vibration motor (actuator 100 is a motor that generates linear movement, according to claim 1.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Chun, and in further view of  Chertok (US PG Pub 20070108850 hereinafter “Chertok”). 
Re-claim 9, Endo as modified disclosed the linear vibration motor according to claim 5,
Endo as modified fails to explicitly teach wherein the magnetic conductive ring is configured to be matched to an inside wall of the upper housing at a middle position, and leans against the upper housing.
However, Chertok shows wherein the magnetic conductive ring (22, see Fig.9) is configured to be matched to an inside wall of the upper housing (24) at a middle position (annotated Fig.9), and leans against the upper housing (24).

    PNG
    media_image7.png
    332
    246
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the magnetic conductive ring taught by Endo as modified wherein the magnetic conductive ring is configured to be matched to an inside wall of the upper housing at a middle position, and leans against the upper housing as shown by Chertok to maximize power generation and minimize stray magnetic fields and material (Chertok, P[0030]). 
Allowable Subject Matter
Claim 8 with (claims 1 and 4) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (1 and 4).
The following is a statement of reasons for the indication of allowable subject matter: 
Re-claim 8 in combination with claims 4 and 1 recites “1. (Currently Amended) A linear vibration motor, comprising: a magnetic conductive body; a vibrator comprising a permanent magnet, and the permanent magnet is a ring shaped permanent magnet; and a linear movement support, wherein the vibrator is mounted on the linear movement support to move along a linear movement path delimited by the linear movement support, wherein the magnetic conductive body is provided in a direction of the linear movement path near the vibrator for interacting with the permanent magnet, such that the vibrator tends towards a balanced position in the linear movement path in a non-activated state, wherein the magnetic conductive body is made of soft magnetic material, wherein the linear movement support comprises at least one guide shaft along which the vibrator can move axially, and wherein the magnetic conductive body is a magnetic conductive ring surrounding the vibrator, and wherein the vibrator comprises a first ring shaped mass block, a second ring shaped mass block and the ring shaped permanent magnet, the first ring shaped mass block and the second ring shaped mass block are a ring shaped projection structure, a first recess and a second recess are formed on respective surfaces of the first ring shaped mass block and the second ring shaped mass block facing each other, the ring shaped permanent magnet is disposed in the first recess and the second recess, the ring shaped permanent magnet is disposed as an outer portion of the vibrator so as to be opposed to the magnetic conductive body, 4. (Previously Presented) The linear vibration motor according to claim 1, further comprising control coils positioned at both ends of the magnetic conductive body respectively, wherein the control coils when powered on generate an electromagnetic field, to control the vibrator to move along the linear movement path. 8. (New) The linear vibration motor according to claim 4, wherein the ring shaped permanent magnet has the same outer diameter as the first ring shaped mass block and the second ring shaped mass block, the control coils and the magnetic conductive ring have the same inner diameter and outer diameter, and the outer diameter of the ring shaped permanent magnet is less than the inner diameter of the magnetic conductive ring.”

    PNG
    media_image8.png
    609
    519
    media_image8.png
    Greyscale

However, Petersen teaches the ring shaped permanent magnet (Col.5, L.15-27, diameter of core and magnets are 3.175) has the same outer diameter as the first ring shaped mass block and the second ring shaped mass block (see Col.5, indicating the diameter of the core is the same as the magnet),but it fails to teach the mass blocks or magnet arrangement rings, or the structure of the conductive ring’s diameters, coils, or magnet diameters inner and outer.  The prior art of record fail to teach all the limitations of claims 8,4 and 1 combined.  They teach bits and pieces, but fail to teach the combination as indicated above.  The prior art of record alone or in combination fail to suggest claim 8 with claims 1 and 4 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834